Ragoo v New York City Taxi & Limousine Commn. (2015 NY Slip Op 07759)





Ragoo v New York City Taxi & Limousine Commn.


2015 NY Slip Op 07759


Decided on October 22, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 22, 2015

Sweeny, J.P., Renwick, Saxe, Gische, JJ.


15944 101970/08

[*1] Dolly Ragoo, Plaintiff-Appellant,
vNew York City Taxi and Limousine Commission, et al., Defendants-Respondents.


Kreisberg & Maitland, LLP, New York (Jeffrey L. Kreisberg of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Diana Lawless of counsel), for respondents.

Order, Supreme Court, New York County (Jeffrey K. Oing, J.), entered February 13, 2014, which granted defendants' motion for summary judgment dismissing the complaint asserting causes of action for retaliation and disability discrimination by failure to accommodate under the New York State Human Rights Law (State HRL), unanimously affirmed, without costs.
Plaintiff's transfer from defendant Taxi and Limousine Commission's (TLC) office in Manhattan, to its office in Long Island City, Queens, and corresponding reassignment from the position of administrative assistant to TLC's First Deputy Commissioner to administrative assistant to TLC's Chief Administrative Law Judge was not an adverse employment action under the State HRL (see Forrest v Jewish Guild for the Blind, 3 NY3d 295, 312-313 [2004]). Even assuming that the transfer and reassignment resulted in a change of plaintiff's duties, the transfer was at most "an alteration of her responsibilities, and not an adverse employment action" (Silvis v City of New York, 95 AD3d 665, 665 [1st Dept 2012] [internal quotation marks omitted], lv denied 20 NY3d 861 [2013]), as she "retained the terms and conditions of her employment, and her salary remained the same" (Matter of Block v Gatling, 84 AD3d 445, 445 [1st Dept 2011], 17 NY3d 709 [2011]).
Furthermore, assuming that plaintiff's medical condition constituted a "disability" for purposes of the State HRL (see Executive Law §§ 292[21], 292[21-e]), denying her request to be assigned to a specific work location does not constitute a refusal to make a reasonable accommodation for her disability (see Porter v City of New York, 128 AD3d 448 [1st Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 22, 2015
CLERK